DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.

Status of Claims
Claims 1-2, 4, 6-17 are pending.  Claims 1, 2, 4 and 9 have been amended.  Claims 3 and 5 have been canceled.  

Response to Arguments
Applicant’s arguments filed 08/18/2020, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Van Den Brink et al. US 2015/0244176 in view of Jung et al. US 2016/0254705 and Han et al. US 2017/0353055.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 6-14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink et al. US 2015/0244176 in view of Jung et al. US 2016/0254705 and Han et al. US 2017/0353055.
	
Regarding claim 1, Van Den Brink teaches:
An electronic device (Fig 7 #14’) comprising: 
a battery; (Fig 7 #38)
a wireless power transceiver comprising at least one coil; (Fig 7 #2; Par 0081 “FIG. 7, remote devices 14, 14' may charge one another using the same transceiver 21 to receive and transmit power.”)
a full bridge circuit (Fig 7 #30; Par 0059 “the wireless power transceiver circuitry 30 includes a simple full bridge diode rectifier”) configured to 
receive a first power from the wireless power transceiver when the electronic device operates in a reception mode  (Par 0057 “In a receive mode, the wireless power transceiver circuitry 30 may be configured as a rectifier to produce a rectified output based on wireless power received in the secondary 22”)
or 
(Par 0057 “in a transmit mode, the wireless power transceiver circuitry 30 may be configured as an inverter capable of being driven to transmit wireless power from the transceiver 21.”)

the full bridge circuit comprising 
a plurality of transistors; (Fig 7 #31-34; Par 0060 “The wireless power transceiver circuitry 30 in the illustrated embodiments of FIGS. 1-7 includes a plurality of switches 31-34” and Par 0061 “each switch 31-34 is a MOSFET having a body diode, but any type of switch may be used, including for example diodes, MOSFETs without body diodes, Bipolar Junction Transistors (BJT), and Insulated Gate Bipolar Transistors (IGBT).”)

a controller (Fig 7 #39) configured to:
receive, through the wireless power transceiver, a signal from an external electronic device, (par 0062 “The controller 39 may also incorporate a communication system that enables one or two way communication with other devices. Communication may occur via a channel separate from the transceiver 21 or over an inductive coupling with the transceiver 21.”)

during the transmission mode: 
control the full bridge circuit to convert direct current (DC) power to alternating current (AC) power by controlling at least one transistor from among the plurality of  (wherein par 0076 notes controlling switching of transistors of full bridge circuity par 0076 notes “the controller 39 may control one or more of the switches 31-34 (either directly or through an oscillator or driver) to energize the transceiver 21 for wireless power transfer, thereby operating the wireless power transceiver circuitry 30 in transmit mode.”  And par 0076 notes “controlling all four switches 31-34 as a full-bridge driver”)
control to wirelessly transmit, through the wireless power transceiver, power based on the AC power to the external electronic device, (par 0098 “the controller 39 may control one or more of the switches 31-34 (either directly or through an oscillator or driver) to energize the transceiver 21 for wireless power transfer, thereby operating the wireless power transceiver circuitry 30 in transmit mode.”)

during the reception mode (par 0076 “the receive mode”): 
control to receive power from the external electronic device through the wireless power transceiver; (par 0080 “a remote device 14 capable of receiving inductive power may also be used to transmit inductive power to a remote device 14,”)
control the full bridge circuit to convert the received power to DC power (par 0057 “type of rectification---e.g., converting alternating current in the transceiver 21 to direct current used by the remote device 14”) by controlling the plurality of transistors included in the full bridge circuit (par 0076 “the same switches 31-34 may be used as both a rectifier in the receive mode”); 
(par 0076 “the controller 39 of the remote device 14 may control the switch 37 to charge the battery 38,”). 

Van Den Brink does not explicitly teach:
based at least in part on the received signal, identify a wireless charging scheme supported by the external electronic device from among at least two wireless charging schemes,
where the at least two wireless charging schemes comprise 
Jung teaches:
based at least in part on the received signal, identify a wireless charging scheme supported by the external electronic device from among at least two wireless charging schemes, (Fig 4 S12,13 received signals, S123, S132 two wireless charging schemes; Par 0126 “the controller 110 checks whether the inductive power transmitting unit 120 has received an inductive response signal S12. At this time, if an inductive response signal is not received, the controller 110 checks whether a magnetic response signal has been received S13.”)
where the at least two wireless charging schemes comprise first scheme corresponding to a first standard and a second scheme corresponding to a second standard (two different methods are two standards of wireless charging. Par 0006 “a method based on magnetic induction utilizing magnetic field, or a method based on magnetic resonance due to energy conversion between magnetic and electric fields.”),
Van Den Brink to have based on data identify charging schemes taught by Jung for the purpose of having wireless charging far short and long distances. (Refer to Par 0010)

Even though Van Den Brink teaches to determine a first wireless charging frequency which is pre-specified (Par 0082 “detecting various known resonant frequencies of other remote devices 14'”) and
wherein the second wireless charging frequency is different from the first wireless charging frequency. (Par 0073 “the resonant frequency of the transmit and receive modes may be tuned to different frequencies.”) 
during the transmission mode: 
control the full bridge circuit to convert direct current (DC) power to alternating current (AC) power as noted above and corresponding to one from among the first wireless charging frequency and the second wireless charging frequency ( frequency is changed from a first to a second frequency. Par 0098 “the first and second remote devices 14 may adjust one or more operating parameters, such as changing operating frequency” Par 0073 “transmit and receive modes may be tuned to different frequencies”);
and
the combined teachings of Van Den Brink and Jung teach:
the controller configured to identifying the first scheme and identifying the second scheme as noted above and wherein the controller is further configured to: 

the combined teachings of Van Den Brink and Jung do not explicitly teach:
wherein the controller is further configured to: 
based on identifying the first scheme, determine a first wireless charging frequency which is pre-specified for use with the first scheme among a plurality of wireless charging frequencies, based on identifying the second scheme, determine a second wireless charging frequency that is pre-specified for use with the second scheme among the plurality of wireless charging frequencies, 
wherein the second wireless charging frequency is different from the first wireless charging frequency.
the first wireless charging frequency for the first scheme and the second wireless charging frequency for the second scheme
Han teaches:
determine a first wireless charging frequency which is pre-specified for use with the first scheme among a plurality of wireless charging frequencies (Par 0090 “may be selected by the mode control unit 430. As such, the WPC (100 to 205 kHz) and the PMA (277 to 357 kHz) of the magnetic induction method of the inner loop module may be supported.”), based on identifying the second scheme, determine a second wireless charging frequency that is pre-specified for use with the second scheme among the plurality of wireless charging frequencies (Par 0065 “the magnetic resonance method may transmit power according to Alliance for Wireless Power (A4WP). In the case of the A4WP, since an operating frequency is fixed to 6.78 MHz”), 
(Par 0065 “6.78 MHz greater than 100-205 KHz or 277-357 KHz”)
the first wireless charging frequency for the first scheme and the second wireless charging frequency for the second scheme (first frequency 100-205 KHz or 277-357 KHz for first scheme PMA and second frequency 6.78 MHz for second scheme Alliance for Wireless Power (A4WP); Par 0065, 0090).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first and second frequencies taught by the combined teachings of Van Den Brink and Jung to have a first wireless charging frequency which is pre-specified for use with the first scheme and a second wireless charging frequency that is pre-specified for use with the second scheme taught by Han for the purpose of having a method for supporting all of magnetic induction, magnetic resonance, and NFC using one resonance coil (Refer to Par 0010) and since frequencies of first and second scheme are standard wherein it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, the combined teachings of Van Den Brink and Jung do not explicitly teach:
wherein the first scheme comprises an inductive coupling scheme supporting one from among a Wireless Power Consortium (WPC) standard and a Power Matters Alliance (PMA) standard, and 

Han teaches:
wherein the first scheme comprises an inductive coupling scheme supporting one from among a Wireless Power Consortium (WPC) standard and a Power Matters Alliance (PMA) standard (Par 0015 “performs Power Matters Alliance (PMA) and Wireless Power Consortium (WPC) of the magnetic induction method”), and 
the second scheme comprises a resonance inductive coupling scheme supporting an Alliance for Wireless Power (A4W P) standard (Par 0065 “the magnetic resonance method may transmit power according to Alliance for Wireless Power (A4WP).”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first scheme and the second scheme taught by the combined teachings of Van Den Brink and Jung to be standards taught by Han for the purpose of having a method for supporting all of magnetic induction, magnetic resonance, and NFC using one resonance coil (Refer to Par 0010) and since frequencies of first and second scheme are standard wherein it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 4, Van Den Brink teaches:
a communication unit (par 0062 “communication system may be integrated into the controller 39 or implemented
in circuitry separate from the controller 39.”),  
wherein the controller further configured to: 
receive, through the communication unit, a second signal from the external electronic device (par 0062 “The controller 39 may also incorporate a communication system that enables one or two way communication with other devices. Communication may occur via a channel separate from the transceiver 21 or over an inductive coupling with the transceiver 21.”),
Van Den Brink does not explicitly teach:
receive, through the communication unit, a second signal from the external electronic device, and 
based at least in part on the received second signal, identify the wireless charging scheme to be the second scheme among the first scheme and the second scheme.  
Jung teaches:
receive, through the communication unit, a second signal from the external electronic device (Fig 4 #S13), and 
based at least in part on the received second signal, identify the wireless charging scheme to be the second scheme among the first scheme and the second scheme (Fig 4 #S121 and S131).   
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication taught by Van Den Brink to have a second signal taught by Jung for the purpose of having wireless charging far short and long distances. (Refer to Par 0010)

Regarding claim 6, Van Den Brink teaches:
wherein the communication unit is configured to communicate with the external electronic device by a Bluetooth low energy (BLE) communication (par 0080 “a remote device 14' in this alternative embodiment may relay information back to the remote device 14 through either a separate communication channel (e.g., Bluetooth)”).  

Regarding claim 7, Van Den Brink teaches:
a buck converter configured to convert the converted DC power to a second DC power; and a charging circuit configured to transmit the second DC power to the battery (par 0141 “To switch from buck to boost mode” par 0142 “To switch from a boost mode to a buck mode”).  

Regarding claim 8, Van Den Brink teaches:
wherein the controller is further configured to determine the transmission mode or the reception mode based on at least one from among a load change due to the external electronic device, an in-band signal received through the wireless power transceiver, and 
an out-band signal received through the communication unit (par 0104 “transceiver 21 may communicate information about themselves, including…… other information about the remote device 14, its load” and par 0105 “Once the information about each remote device 14 has been communicated to the other remote device 14, a decision is made about which remote device 14 should actually be transmitting power, and which should be receiving”).

  Regarding claim 9, Van Den Brink teaches:
wherein the at least one coil comprises at least two coils (Fig 11 # 22’ and 122’), and 
wherein a first coil among the at least two coils is configured to transmit (par 0117 “select one or both of its secondaries 22', 122' to transfer power.”) and receive (par 0118 “may select one secondary 22, 122 to receive power”) wireless power, and 
a second coil among the at least two coils is configured to transmit and receive (par 0118 “may select one secondary 22, 122 to receive power”) wireless power.  

Even though Van Den Brink teaches:
a first coil among the at least two coils is configured to transmit and receive wireless power and a second coil among the at least two coils is configured to transmit and receive wireless power as noted above. 
the combined teachings of Van Den Brink and Jung do not explicitly teach:
to transmit and receive wireless power corresponding to the first wireless charging frequency of the first scheme and to transmit and receive wireless power corresponding to the second wireless charging frequency of the second scheme.
Han teaches:
to transmit and receive wireless power corresponding to the first wireless charging frequency of the first scheme (Fig 5 #540; Par 0065 “100-205 KHz or 277-357 KHz”) and to transmit and receive wireless power corresponding to the second wireless charging frequency of the second scheme (Fig 5 #530; Par 0065 “6.78 MHz”). 
Van Den Brink and Jung to have wireless charging frequencies taught by Han for the purpose of having a method for supporting all of magnetic induction, magnetic resonance, and NFC using one resonance coil (Refer to Par 0010) and since frequencies of first and second scheme are standard wherein it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 10, Van Den Brink teaches:
wherein the full bridge circuit comprises a first transistor, a second transistor, a third transistor, and a fourth transistor (Fig 7 # 31, 32, 33 and 34).  

Regarding claim 11, Van Den Brink teaches:
wherein each of the first transistor, the second transistor, the third transistor, and the fourth transistor is a metal oxide semiconductor field- effect transistor (MOSFET) (par 0060 “each switch 31-34 is a MOSFET”).  

Regarding claim 12, Van Den Brink teaches:
wherein the controller is further configured to:
during the transmission mode:

control the first transistor and the fourth transistor to be turned off and control the second transistor and the third transistor to be turned on, during a second period (par 0064 “the controller 39 may disable either the upper switches 31, 33 or the lower switches 32, 34 by controlling their gate charge (either directly or through a driver or reference voltage). By disabling either the upper switches 31, 33 or the lower switches 32, 34, the controller 39 may be capable of forcing the wireless power transceiver circuitry 30 into a the controller 39 may disable either the upper switches 31, 33 or the lower switches 32, 34 by controlling their gate charge (either directly or through a driver or reference voltage). By disabling either the upper switches 31, 33 or the lower switches 32, 34, the controller 39 may be capable of forcing the wireless power transceiver circuitry 30 into a semi-synchronous rectification mode. Semi-synchronous rectification mode.”).

Regarding claim 13, Van Den Brink teaches:
wherein the controller is further configured to:
during the reception mode:
control to receive the power through the first transistor and the fourth transistor, during a third period; and
 control to receive the power through the second transistor and the third transistor, during a fourth period off and control the second transistor and the third transistor to be turned on, during a second period (par 0064 “the controller 39 may disable either the upper switches 31, 33 or the lower switches 32, 34 by controlling their gate charge (either directly or through a driver or reference voltage). By disabling either the upper switches 31, 33 or the lower switches 32, 34, the controller 39 may be capable of forcing the wireless power transceiver circuitry 30 into a the controller 39 may disable either the upper switches 31, 33 or the lower switches 32, 34 by controlling their gate charge (either directly or through a driver or reference voltage). By disabling either the upper switches 31, 33 or the lower switches 32, 34, the controller 39 may be capable of forcing the wireless power transceiver circuitry 30 into a semi-synchronous rectification mode. Semi-synchronous rectification mode.”).

Regarding claim 14, Van Den Brink does not explicitly teach:
a first frequency controller configured to receive the signal from the external electronic device; and
a second frequency controller configured to receive the second signal from the external electronic device. 
Jung teaches:
a first frequency controller configured to receive the signal from the external electronic device (Fig 10 #2221); and
a second frequency controller configured to receive the second signal from the external electronic device (Fig 10 #2223). Par 0040 “a resonant receiving controller configured to control to receive an initial resonant power signal at a receiving frequency”
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electronic device taught by Van Den Brink to have Jung for the purpose of having wireless charging far short and long distances. (Refer to Par 0010)

  Regarding claim 16, Van Den Brink teaches:
wherein the controller is further configured to: 
generate a control signal, and 
control the full bridge circuit in correspondence with the generated control signal, to generate the AC power. (control signal goes to gates of transistors that control full bridge circuit. Par 0061 “gates 71-74 of the switches 31-34 may be controlled, respectively, so that switches 31-34 operate in a manner similar to a fullwave bridge diode rectifier by ensuring that each switch 31-34 is open or closed at an appropriate time to allow current flow in the appropriate direction.”)

Van Den Brink does not explicitly teach:
generate a control signal corresponding to the one from among the first wireless charging frequency and the second wireless charging frequency, and 
control the full bridge circuit in correspondence with the generated control signal, to generate the AC power having the one from among the first wireless charging frequency and the second wireless charging frequency.  

Jung teaches:
 (Fig 1 #signal from 110 to 120 and 130)
to generate the AC power having the one from among the first wireless charging frequency and the second wireless charging frequency (Fig 2 to coil 121 and Fig 3 to antenna 131 which correspond the their frequencies of induction and resonance generate wireless power which is AC power for charging).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control signal taught by Van Den Brink to correspond to frequencies that generate AC power taught by Jung for the purpose of having wireless charging far short and long distances. (Refer to Par 0010)

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink et al. US 2015/0244176 in view of Jung et al. US 2016/0254705 and Han et al. US 2017/0353055 as applied to claim 6 above, and further in view of Lee et al. US 2013/0181665.

Regarding claim 15, Van Den Brink teaches:
wherein the electronic device is configured to use the BLE communication when authentication is performed with the external electronic device (par 0080 “may relay information back to the remote device 14 through either a separate communication channel (e.g., Bluetooth)”).  
Van Den Brink does not explicitly teach:

Lee teaches:
wherein the electronic device is configured to use the BLE communication when an out-of-band authentication is performed with the external electronic device (par 0014 “By an out-band scheme such as the Zig-Bee scheme or the Bluetooth low energy scheme, an available distance of communication increases”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication taught by Van Den Brink to have BLE communication when an out-of-band taught by Lee for the purpose of communicating at longer distances. (Refer to par 0014) 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Van Den Brink et al. US 2015/0244176 in view of Jung et al. US 2016/0254705 and Han et al. US 2017/0353055 as applied to claim 1 above, and further in view of Kim et al. US 2011/0241616.

Regarding claim 17, Van Den Brink does not explicitly teach:
wherein the at least two wireless charging schemes comprise a radio wave radiation scheme.   
Kim teaches:
wherein the at least two wireless charging schemes comprise a radio wave radiation scheme.   
 (Par 0074 “the wireless power transmitter 210 may wirelessly transmit power by selecting one of an electromagnetic induction scheme, a radio wave reception scheme, and a resonance scheme, based on a distance”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging taught by Van Den Brink to have a radio wave radiation scheme taught by Kim for the purpose of effective charging based on distance. (Refer to Par 0074)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859